Citation Nr: 0528527	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1966 
and again from November 1970 to February 1973.  It has been 
certified that the veteran served in the Republic of Vietnam 
during his periods of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia and a March 2004 rating decision of 
the RO in Pittsburgh, Pennsylvania.  The case was 
subsequently transferred to the RO in Philadelphia, 
Pennsylvania.  

This case was before the Board in April 2004 and March 2005 
and was remanded each time for further development.  The 
veteran testified before the undersigned at a Travel Board 
hearing in August 2005.  The transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's diabetes mellitus currently requires 
insulin, a restricted diet, and regulation of activities.  
There is no evidence showing that the veteran's diabetes has 
resulted in episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or twice a month visits to a diabetic care provider.  

3.  There are insufficient medical indications to assign 
separate evaluations for peripheral neuropathy or additional 
complications for diabetes mellitus (other than those 
currently in effect).

4.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling; 
diabetes mellitus, now evaluated as 40 percent disabling; 
peripheral neuropathy of the right upper extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling; and, peripheral neuropathy of the 
left lower extremity, evaluated as 10 percent disabling.  A 
combined disability evaluation of 80 percent is in effect.  
These evaluations meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

5. The veteran's service connected disabilities have been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2005).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met. 38 C.F.R. 
§§ 3.340 and 4.16(a) and (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus

The veteran contends that his service connected diabetes 
mellitus is more disabling than currently evaluated.  
Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2005); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2005), as 20 
percent disabling.  Under DC 7913, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet. A 40 percent evaluation is warranted for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R.  § 4.119, DC 7913.  

DC 7913 provides that complications of diabetes mellitus are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2005).

Service records show that the veteran served in Vietnam 
during the Vietnam War.  VA medical records show a diagnosis 
of type II diabetes and indicate the veteran has been a 
diabetic since at least 1997.  Effective July 9, 2001, 
diabetes mellitus, type II became a presumptive disease under 
38 C.F.R. § 3.309[e], provided that the veteran actually 
served in Vietnam between January 9, 1962 and May 7, 1975, 
and that the onset of the disease was shown to be disabling 
to a degree of at least 10 percent at any time after service.  

Based on this presumption, the veteran was granted service 
connection for diabetes mellitus by rating decision dated in 
November 2001.  The RO also granted service connection for 
associated peripheral neuropathy of the bilateral upper and 
lower extremities and assigned separate 10 percent disability 
ratings for each.         

Evidence relevant to the current level of severity of the 
veteran's diabetes mellitus includes the report of a VA 
examination conducted in March 1997.  At that time, the 
veteran reported a history of non-insulin dependent diabetes 
for the past four to five years.  He took Glyburide and 
Glucophage, two tablets in the morning and one in the 
evening, and was followed for his diabetes by a private 
physician.  The veteran reported that he did not monitor his 
glucose levels at home but stated that he had his blood sugar 
checked once a month at a clinic.  There was no history of 
hypoglycemic reactions or ketoacidosis and no showing of 
peripheral neuropathy.  The veteran reported that he followed 
a restricted diet but not very strictly.  The impression was 
non insulin dependent diabetes mellitus without any 
complications.  

The veteran was afforded another VA examination in August 
2001.  At that time, the veteran reported a history of type I 
diabetes for which he takes insulin and checks his blood 
sugar two hours after eating.  He also follows a restricted 
diet.  Urinalysis was done in conjunction with the 
examination and was normal.  No regulation of activities was 
indicated.  The examiner confirmed the veteran's diagnosis of 
diabetes mellitus, non insulin dependent with fair control.

The veteran was afforded a third VA examination in May 2004.  
At that time, the veteran's diabetes was controlled by 
insulin, restricted diet, and medication of Metformin.  The 
veteran reported that he received twice a year care for his 
diabetes, but no hospitalizations.  The veteran also stated 
that he had never been hospitalized for any hypoglycemic 
reactions.  

Also of record are various private and VA medical records 
dated from January 1997 to July 2003.  These records show 
treatment for diabetes mellitus and associated peripheral 
neuropathy.             

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Given the evidence of record and the veteran's new testimony, 
the Board finds that a disability rating of 40 percent for 
the veteran's diabetes mellitus is warranted.  The May 2004 
VA examination report suggests that the veteran's activities 
are regulated.  As was stated earlier, a rating of 40 percent 
under DC 7913 requires evidence of required insulin, 
restricted diet and regulation of activities.      

As for the potential for a yet higher rating, the Board notes 
that during the May 2004 VA examination, the veteran denied 
ever being hospitalized for hypoglycemic reactions.  There is 
also no showing of ketoacidosis.  As was stated earlier, a 60 
percent disability rating under DC 7913 requires a showing of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the diabetes mellitus, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's diabetes mellitus, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

 Total Disability

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; diabetes 
mellitus, now evaluated as 40 percent disabling; peripheral 
neuropathy of the right upper extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling; and, peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling.  A 
combined disability evaluation of 80 percent is in effect.

Having one service connected disability rated at 50 percent 
disabling and a combined rating of 80 percent, the veteran 
meets the threshold criteria for entitlement to TDIU under 38 
C.F.R. § 4.16.  Thus, the sole question is whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of such disability.

The veteran was afforded a VA examination in October 2003.  
The examiner was specifically requested to provide an opinion 
regarding the veteran's industry and sedentary employment 
capabilities.  The examiner opined that "what keeps [the 
veteran] from being able to work in a nutshell is his PTSD."  
Moreover, that conclusion is supported by the veteran's 
August 2005 testimony that he had to quit various positions 
due to his inability work for others.  The veteran testified 
that he last worked in 2002.  The veteran's statements are 
found to be accurate and truthful, as they are consistent 
with clinical findings of being unable to work with other 
people.   

In conclusion, the evidence of record shows that the veteran 
is unable to secure substantially gainful employment as a 
result of his service connected PTSD.  The Board notes that 
in reaching this conclusion, the evidence is in support of 
the claim, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
August 2001, September 2003, and April 2004.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statements of the case (SOCs), 
and the supplemental statement of the case (SSOC) he was 
provided with specific information as to why his claims were 
being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOCs, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  

The claims folder contains all available VA medical records, 
VA examination reports, and private medical records.  During 
the August 2005 Board hearing, the veteran testified that he 
was in receipt of Social Security Disability benefits, 
however he stated that this award was based on medical 
records currently in the claims folder.  The veteran also 
denied undergoing a separate Social Security examination for 
these benefits.  Additionally, there is a signed 
authorization form from the veteran dated in August 2001 to 
obtain private treatment records from Dr. T.R. regarding the 
veteran's treatment for his diabetes. While the RO has not 
requested these records, the Board has determined that these 
records are unnecessary and not relevant to the issue at hand 
as the Board has granted the claim for TDIU and the veteran, 
by his own admission in the May 2004 VA examination, has 
denied ever being hospitalized for hypoglycemic reactions, 
thus precluding him from a rating higher than 40 percent for 
his diabetes mellitus.  

The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 40 percent for diabetes mellitus is 
granted, subject to the regulations governing the award of 
monetary benefits.

Entitlement to TDIU is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


